 1   VIRNA L.SANTOS, SBN 150017
     Santos Law Group
 2   1225 E. Divisadero Street
     Fresno, CA 93721
 3   Tel: (559) 500-3900
     Fax: (559) 500-3902
 4   Email: vsantos@santoslg.com
 5   Attorney for MAURICIO VACA BUCIO
 6

 7                          IN THE UNITED STATES DISTRICT COURT
 8                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
                                                     )   Case No.: 1:18-cr-00158 DAD BAM
10   UNITED STATES OF AMERICA,                       )
                                                     )   STIPULATION AND ORDER TO
11                  Plaintiff,                       )   CONTINUE DEFENDANT’S
                                                     )   REQUESTED MARSDEN HEARING
12          v.                                       )
                                                     )
13   MAURICIO VACA BUCIO,                            )
                                                     )
14                  Defendant.                       )
15   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE ERICA P.
16   GROSJEAN AND KAREN A. ESCOBAR, ASSISTANT UNITED STATES ATTORNEY:

17          COMES NOW Defendant, MAURICIO VACA BUCIO, by and through his attorney of

18   record, Virna L. Santos, hereby requesting that the Marsden hearing currently scheduled for

19   January 30, 2019 at 2:00 be continued to February 4, 2019 at 2:00 p.m. before the duty

20   magistrate.

21          This matter was set for hearing on February 16, 2019 before this court. That same

22   afternoon, undersigned counsel had to attend to a sentencing hearing in Fresno Superior Court

23   that was continued from the morning due to the unavailability of a court reporter as a result of an

24   workers’ strike. Because this matter could not be heard before undersigned counsel was

25   scheduled to return to Superior Court, the matter was continued to January 30, 2019 at 2:00 p.m.

     at her request. However, after further review, counsel realized that she has a conflict with a


                            Stipulation and Proposed Order to Continue Hearing
                                                     1
 1   telephonic court appearance on January 30, 2019. Thus, the parties have agreed to continue the

 2   matter to February 4, 2019 at 2:00 p.m.

 3            The parties also agree that the delays resulting from the continuance shall be excluded in

 4   the interest of justice pursuant to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1).

 5   IT IS SO STIPULATED.

 6   DATED: January 17, 2019                               Respectfully Submitted,

 7                                                         /s/Virna L. Santos____________
                                                           VIRNA L. SANTOS
 8                                                         Attorney for Defendant
                                                           MAURICIO VACA BUCIO
 9

10
     DATED: January 17, 2019                               /s/_Karen A. Escobar___________
11                                                         KAREN A. ESCOBAR
                                                           Assistant U.S. Attorney
12

13

14                                                 ORDER

15            The Marsden hearing currently set for January 30, 2019, is hereby continued to February

16   4, 2019.

17
     IT IS SO ORDERED.
18

19   Dated:     January 18, 2019                                   /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25




                             Stipulation and Proposed Order to Continue Hearing
                                                      2
